May 30, 2008


Mr. Joseph L. Hood Jr.
Windle Hood Alley Norton Brittain & Jay LLP
Chase Tower, Ste. 1350
201 East Main Drive
El Paso, TX 79901

Mr. R. Lambeth Townsend
Lloyd Gosselink Blevins Rochelle & Townsend, P.C.
816 Congress Avenue, Suite 1900
Austin, TX 78701

Mr. Jeffery B. Thompson
1030 E. Hwy 377, Suite 110 PMB 370
Granbury, TX 76048
Mr. Max Renea Hicks
Law Office of Max Renea Hicks
101 West 6th Street, Suite 504
Austin, TX 78701


Mr. C. R. Kit Bramblett
Hudspeth County Attorney
P.O. Box 221528
El Paso, TX 79913-1528

RE:   Case Number:  06-0904
      Court of Appeals Number:  08-04-00296-CV&08-05-00115-CV
      Trial Court Number:  3703-205

Style:      GUITAR HOLDING COMPANY, L.P.
      v.
      HUDSPETH COUNTY UNDERGROUND WATER CONSERVATION DISTRICT NO. 1, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

Enclosures
|cc:|Ms. Denise Pacheco         |
|   |Ms. Elizabeth Morales      |
|   |Mr. Michael V. Powell      |
|   |Mr. Douglas G. Caroom      |
|   |Mr. Mark Adams Brown       |
|   |Ms. Robin A. Melvin        |
|   |Mr. J.B. Love Jr.          |
|   |Mr. William Richard        |
|   |Thompson III               |
|   |Mr. Glen D. Webb           |
|   |Mr. Evetts Haley Jr.       |
|   |Mr. Richard W. Lowerre     |